Citation Nr: 1132824	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a compensable evaluation from June 1, 2007, for a right ankle sprain. 

2. Entitlement to service connection for a low back disability, to include arthritic changes, as secondary to the service-connected residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to January 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal was previously before the Board in July 2010 at which time it was remanded for further development.  

By way of procedural history, the Veteran was originally granted service-connection for residuals of a right ankle sprain in June 1966 and assigned a noncompensable (0 percent) evaluation.  The Veteran's claim for an increased rating was received on March 29, 2005.  In July 2005, the RO increased the Veteran's evaluation to 10 percent, effective March 29, 2005.  

In July 2006, within the one-year appeal period, the Veteran submitted a statement indicating that his right ankle disability had worsened since the 10 percent rating was assigned and that he desired a rating in excess of 10 percent.  As the Board noted in its July 2010 remand/decision, the July 2006 statement from the Veteran had been construed as a notice of disagreement with July 2005 rating decision, and as a result, the issues on appeal were separated as (1) entitlement to a rating in excess of 10 percent for residuals for a right ankle sprain, from March 29, 2005, to June 1, 2007; and (2) entitlement to a compensable rating for residuals of a right ankle sprain from June 1, 2007.  In the Board's July 2010 decision, it denied the Veteran's appeal for an evaluation in excess of 10 percent, from March 29, 2005, to June 1, 2007.  

Notably, during the pendency of the appeal for an increased rating, an October 2006, rating decision subsequently proposed to reduce the evaluation for the service-connected to 0 percent.  The RO notified the Veteran of the proposed reduction by a letter dated October 2006 and was advised he could submit medical evidence or other evidence to show that his evaluation should not be reduced.  He was also advised that he could request a personal hearing; he was afforded such a hearing in July 2007.  In March 2007, the RO reduced the evaluation for residuals of a right ankle sprain to 0 percent, effective June 1, 2007.  

Although the Veteran's rating was reduced by way of March 2007 rating decision, the reduction is not on appeal at this time.  This appeal originates from a rating action which increased the evaluation to 10 percent, and from which the Veteran submitted a timely NOD in July 2006; followed by the issuance of a statement of the case (SOC) in July 2007; and a substantive appeal in August 2007.  The Veteran has expressly alleged that the disorder at issue have worsened in severity since the proposed reduction.  For this reason, the Board will limit its discussion to the issue as it is characterized on the cover page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's right ankle disability is manifested by a 10-degree loss of dorsiflexion and a 10-degree loss of plantar flexion and evidence of painful motion 

2. A low back disability was not shown during service or for years thereafter, and there is no competent evidence linking the disorder either to service or to the service-connected right ankle disability.  


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation of 10 percent for residuals of a right ankle sprain, from June 1, 2007, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).

2. A low back disability was not incurred in or aggravated in-service, and is not proximately due to or the result of a service- connected right ankle disorder. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm. Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis. Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2004 and August 2006 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The August 2006 communication explained how VA assigns disability ratings and effective dates.  In any event, as the instant service connection claim is denied, no disability rating or effective date is assigned and any deficiency as to such notice is moot.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim.  His service treatment records, post-service treatment records, both VA and private, have been obtained.  He has been afforded multiple VA examinations.  The claims were readjudicated in a June 2011 supplemental statement of the case.  The Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims.  The Veteran was provided the opportunity to present pertinent evidence in light of the notice provided.  Because the Veteran has actual notice of the rating criteria, and because the claims have been readjudicated no prejudice exists.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the claims are ready for adjudication.

The Board has reviewed the evidence in the Veteran's claims files that includes his written contentions, service treatment records, private and VA medical records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1. Claim for increased rating

As explained in detail below, the Veteran contends that his service-connected right ankle disability is more severe than that which is represented by the currently assigned, noncompensable rating. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Generally, where an increase in the level of a service- connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has also held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board also notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Facts and Analysis 

The Veteran contends that his right ankle disability has worsened over the course of this appeal and that it is, in fact, much worse than the currently assigned 10 percent rating indicates.  He specifically endorses constant right ankle pain, swelling, stiffness, and severe limitation of ankle range of motion.  See VA Form 646, January 2009.  

The Veteran was afforded a Personal Hearing before a Decision Review Officer in July 2007.  The Veteran testified that his ankle condition had worsened and that he was not able to put extra weight on the ankle/foot, or stand for extended periods of time.

In an August 2007 VA treatment note, the Veteran reported experiencing shooting pain through the proximal aspect of the right foot and heel.  The VA physician assessed foot pain, possible post-traumatic arthritis. 

An August 2009 VA treatment report shows that the Veteran complained of worsening right ankle pain, diagnosed as arthralgia.  It was noted that a right ankle x-ray would be ordered. 

A January 2009 VA treatment report shows that the Veteran presented to the ER with complaints of a painful right ankle for one month.  The assessment was chronic ankle pain.  

The Veteran underwent a VA examination in August 2010.  The Veteran endorsed intermittent symptoms and flare-ups of pain.  Physical examination revealed that the Veteran walked with a limp and that he used a cane.  Examination of the ankle revealed no swelling or deformities.  He demonstrated 0 to 10 degrees of dorsiflexion and 0 to 35 degrees of plantar flexion.  There were no complaints of ankle pain on range of motion testing and no additional limitation of motion after repetitive motion.  His main complaint during the examination was back pain resulting from holding his leg in a particular position so the ankle could be examined.  There was no tenderness to palpation of the ankle.  There was normal subtalar motion when compared to the left ankle.  The drawer sign was negative.  Neurological evaluation of the left lower extremity also revealed normal functioning.  Sensation, reflexes, and motor findings were all normal.  An x-ray of the right ankle was largely unremarkable.  The impression was service-connected residuals of a right ankle sprain.  The Veteran concluded that, overall, "there were no more than minimal findings of the right ankle" at the examination.   

An August 2010 VA treatment note shows that the Veteran presented to the ER with complaints of worsening right ankle and back pain.  Pain was a 7/10 on the pain scale.  Examination of the right ankle did not reveal any swelling but there was pain on active range of motion.  The impression was right ankle pain.  

A November 2010 VA treatment note shows that the Veteran complained of intermittent right ankle pain.  He reported that the pain worsens with temperature changes.  There were no gait instabilities.  Examination of the right ankle revealed full range of motion, no focal tenderness to palpation, and no edema.  Left lower extremity examination was within normal limits.  Gait was also normal.  The assessment was acute or chronic ankle pain.  

The Veteran's service-connected right ankle disability currently is evaluated as zero percent disabling effective June 1, 2007, under 38 C.F.R. § 4.71a, DC 5271.  See 38 C.F.R. § 4.71a, DC 5271 (2010).  A minimum 10 percent rating is assigned under DC 5271 for moderate limited motion of the ankle.  A maximum 20 percent rating is assigned under DC 5271 for marked limited motion of the ankle.  Id. 

In every instance, such as this, where the schedule does not provide a zero percent rating for a DC, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Unfortunately, words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Applying these criteria to the facts of this case, the Board finds that the evidence supports assigning a 10 percent rating for the Veteran's right ankle disability as of June 1, 2007.  Indeed, although the record does not reflect any range of motion findings prior to the August 2010 VA examination, the Veteran has consistently reported pain and decreased range of motion, which was ultimately confirmed by the August 2010 examination and subsequent VA treatment reports.  In this regard, the Veteran's dorisflexion was limited to 10 degrees and plantar flexion was limited to 35 degrees, so his dorsiflexion was 5 degrees less than normal, and his plantar flexion was 10 degrees less than normal.  Moreover, subsequent trips to the emergency room for right ankle pain indicate pain on active range of motion.  See VA Treatment Note, August 2010.  

Based on these findings, the Veteran has what is best described as "moderate" limitation of motion versus "marked" limitation of motion since he had 1/2 of normal dorsiflexion (to 10 degrees instead of to the normal 20 degrees) and 7/9 of normal plantar flexion (to 35 degrees instead of to the normal 45 degrees).  Also, while the August 2010 VA examiner indicated that there was no painful motion, the VA treatment note also dated in August 2010 clearly did find that the Veteran demonstrated pain on active range of motion of the right ankle.  

Thus, the Veteran's right ankle clearly shows some loss of motion with objective evidence of painful motion.  The Board therefore finds that his right ankle disability satisfies the requirements for the higher 10 percent rating under DC 5271 for the period on appeal.  See 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 206.  

In reaching this decision, the Board notes that such a relatively slight loss of motion with pain cannot be considered as amounting to "marked" limitation of motion, which is required for an even greater 20 percent rating under DC 5271.  Indeed, the May 14, 2009 VA examination report indicated there was no additional loss of motion on repetitive testing; moreover, the examiner described the right ankle findings "as no more than "minimal."  

There equally is no indication the Veteran's right ankle is ankylosed so as to permit application of DC 5270 and provide grounds for assigning an even higher rating on this other basis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Thus, because the Veteran still has a relatively large and quantifiable measure of range of motion, albeit not normal range of motion, by definition his right ankle is not ankylosed as to warrant application of this other DC.  The same is true of DC 5272 because it also requires ankylosis, but of the subastragalar or tarsal joint specifically.  Likewise, there is no indication of malunion of the Os calcis or astragalus resulting in a moderate or marked deformity (DC 5273) or astragalectomy (DC 5274).

In conclusion, the Board finds that the evidence supports assigning a higher 10 percent rating for the Veteran's right ankle disability.  The appeal is granted to this extent only, as the preponderance of the evidence is against a compensable rating prior to this date.  And as the preponderance of the evidence is against this aspect of his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2. Claim for service connection

The Veteran adamantly contends that his low back disability is due to the service-connected right ankle disability.  In particular, he asserts that the right ankle disability results in an altered gain, which at the very least, has aggravated his low back condition.  He has expressly stated that he is not seeking service connection for such disability on a direct basis.  See Notice of Disagreement, November 8, 2006.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service. 38 C.F.R. § 3.307, 3.309.  Further, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Factual Background 

Private chiropractic clinic records, dated from 2000 to 2006, show treatment for low back pain and a diagnosis of subluxation complex of the lumbo-pelvic spine with radiculalagia in the lumbar spine, myosititis, and pelvic imbalance.  See South Jackson Chiropractic Clinic X-ray Report, June 2000.  

Likewise, VA outpatient treatment records, dated from 2006 to 2008, show complaints and diagnoses relating to low back pain.  

In July 2006, the Veteran's chiropractor submitted a letter stating that he had been treating the Veteran for low back and hip problems since 1985 and that he was aware of the Veteran's service-connected right ankle injury.  He opined that a compensatory problem could develop in the lumbo-sacral spine whenever a person's gait is altered due to a problem with the feet or ankles.  He also noted that there is "usually always some association of this kind of problem if the person is on their feet a lot."  He noted that whether this was exclusively the case here could not be fully determined, but there was "no doubt that the ankle problem is a contributing factor."  

In August 2006, the Veteran's friend wrote a statement to attest to the fact that he had seen the Veteran walk with a limp on occasion, favoring his right foot.  He noted that he had observed the Veteran's tendency to go from a normal stride to one with a limp.  

The Veteran was examined by VA in August 2006.  He reported that he first developed low back pain in the early 1980's and that he had been treated by a chiropractor, Dr. Hunt, ever since.  He described the pain as constant.  Upon physical examination, gait was normal; there were no spasms, but he complained of pain upon palpation to the paraspinous musculature.  Forward flexion was from 0 to 45 degrees; extension was from 0 to 10 degrees; left/right lateral flexion was from 0 to 15 degrees; left/right lateral rotation was from 0 to 15 degrees.  He complained of pain, but there was no objective evidence of pain according to the examiner.  The impression was that there was no orthopedic disease found in the lower back. Contrary to Dr. Hunt's opinion, the VA examiner stated that there was "no way that the ankle sprain in 1963 could have a causative effect on back pain that occurred 20 years later."  He went on to explain that, regardless of what the chiropractor had to say, "this just does not make any sense from a medical standpoint."  He concluded by stating that there was no chronic, disabling back condition due to the service- connected right ankle. 

The Veteran was afforded a hearing before the Decision Review Officer at the RO in July 2007.  At that time, he reported that he began having back problems in the early 1980's.  He stated that he was never diagnosed with, or treated for a back problem in-service.  He reiterated his belief that his ankle condition had degenerated to the point that it now affects his back.   

VA outpatient treatment records dated from July 2006 to September 2008 show continued complaints of chronic low back and ankle pain.  

The Veteran was afforded another VA examination for his back in August 2010.  At that time, the Veteran reported that his low back condition is due to his service-connected ankle disability which causes him to ambulate with an altered gait.  He stated that the onset of low back pain was in 1985.  There was no reported history of injury to account for the onset of the pain.  He stated that he was followed by a chiropractor for many years but that he had not seen for the last 2 to 3 years.  The pain was described as constant and worsening.  Prolonged sitting leads to increased pain.  Normal standing and walking is generally okay, but more than short periods of weight bearing lead to increased pain.  Upon examination, the Veteran walked with a limp because of his back pain.  He reported experiencing pain in his back while having to hold his leg in position so that the examiner could examine the ankle.  The diagnostic impression was lumbar degenerative disease. 

The VA examiner stated that he reviewed the claims file and remand directives.  He also noted that he reviewed the July 2006 statement from the Veteran's chiropractor.  The examiner opined that it was less likely as not that the Veteran's ankle condition was the direct and proximate cause of his low back condition.  The VA examiner further opined that that the ankle condition did not aggravate his low back condition.  In so finding, he noted that "aggravation" for impairment purpose implied a permanent worsening of the low back condition.  He explained that it was more likely than not that he had physiologic age-related degenerative changes; he also stated that in his review of the medical records, he found no evidence that there was a limp of such severity that would be the direct and proximate cause of his low back condition.  For a direct/causal relationship to exist, he stated that this would imply that the low back condition could only exist as a residual of his service-connected right ankle condition; however, he opined that this was clearly not the case here as degenerative disease of the back is exceedingly common in the population at large.  In addition, he stated that there was no indication that his ankle would cause a permanent worsening of his back condition.  

To conclude, the VA examiner again stated that the current low back disabilities were less likely than not (or not at least as likely as not) caused by the service-connected residuals of the right ankle sprain.  The examiner again stated that there was no evidence of a direct, causal relationship that his low back condition is proximately due to his service-connected right ankle sprain; likewise, it was less likely than not (or not at least as likely as not) that his low back is aggravated or permanently worsened by the service-connected residuals of right ankle sprain.  He noted that he concurred with the opinion of the August 2006 VA examiner who stated that there was no way that an ankle sprain in 1963 could have a causative effect on back pain many years later.   

VA outpatient treatment records dated from February 2009 to June 2011 show continued complaints and treatment for low back pain and ankle pain.  Notably, a November 2010 VA treatment note shows complaints of chronic ankle and back pain, especially with changes in weather, but no gait instabilities.  Likewise, a January 2010 VA treatment note shows that the Veteran had intermittent back pain that would worsen with prolonged sitting and improve with ambulation.  

Analysis 

In the present case, the Veteran has been shown to have a low back disability, diagnosed by the most recent VA examiner as lumbar degenerative disease.  The question that must be answered now is whether or not the back disability is proximately due to, or aggravated by the service-connected right ankle disability.  See 38 C.F.R. § 3.310. 

Although the Veteran has indicated that it is his belief that his low back disability was caused by his service-connected right ankle disability, as a layperson he is not qualified to furnish medical opinions or diagnoses. Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

Service treatment records are devoid of any findings demonstrating back problems.  There are also no medical records indicating complaints or treatment for degenerative joint disease or arthritis within the first year after discharge from service.  Moreover, there has been no contention of, or evidence demonstrating, a continuity of symptomatology since service.  In addition, the Veteran has consistently stated that his back pain began in the 1980's, that he does not attribute it to any one event or injury, to include service; and that he believes his back problems are directly related to his service-connected right ankle.  

As there is no evidence indicating that the Veteran's low back disability was incurred in, aggravated by, or otherwise related to service on a direct basis, the Board will turn to the analysis of whether the Veteran's service connected right ankle disability has caused his low back disability.  

In this regard, the record contains essentially three opinions that address the Veteran's relationship between his service-connected right ankle disability and his low back disability.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same. Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others. Id.  At the same time, the Board cannot make its own independent medical determinations, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board must determine the weight to be accorded the various opinions in this case based on the quality of the evidence and not necessarily on its quantity or source.  Greater weight may be given to one physician's opinion than another depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this instance, there are competing opinions as to whether the back disability is related to the service-connected right ankle disability. 

Indeed, in a July 2006 statement, the Veteran's treating chiropractor (Dr. Hunt) opined that, in general, a compensatory problem "can" develop in the lumbo-pelvic spine whenever a person's gait is alerted due to problems with the feet or ankles.  Dr. Hunt stated that he unable to determine whether this was "exclusively" the case here, but he nonetheless opined that the ankle problem was a contributing to factor to the back pain.  The opinion provided no other rationale; no specific diagnosis relating to the back; no clinical evidence of altered gait; and no indication that he had reviewed other medical records contained in the claims file in rendering his opinion. 

In contrast, the August 2006 VA examiner, following a review of the claims folder and an examination of the Veteran, indicated that he did not have any significant impairment to his back at that time, but even if he did, that there was "no way" that the initial ankle sprain in 1963 could have caused the back pain that occurred nearly 20 years later.  The examiner explained that the medical evidence simply did not support a cause and effect.  Notably, a contemporaneous physical examination of the Veteran not only failed to show a current back disability, but also noted that the Veteran could walk with a normal gait.  

Lastly, the August 2010 VA examiner's opinion, which is extensively detailed above, also found that the Veteran's low back disability was not directly or proximately due to the service-connected right ankle disability.  He further opined that the service-connected disability did not aggravate the back disability (i.e., cause a permanent worsening of the condition).  Instead, he related the back condition to physiological age-related degenerative changes.  He further noted that the medical evidence of record failed to show that the Veteran had a limp of such severity so as to cause a back condition.  He concluded by stating that he concurred with the opinion of the August 2006 VA examiner.  

The statement made by the Veteran's friend supports this view of the Veteran's altered gait which he described as a tendency to go from a normal stride to a walk with a limp.  The statement does not add to the information regarding how the limp might have caused a back disability.  

The Board observes that the Veteran's private chiropractor has linked current low back disability to the service-connected ankle disability.  However, the Board finds Dr. Hunt's July 2006 opinion to be less probative and persuasive than those of the August 2006 and August 2010 VA examiners for the following reasons.  

As an initial matter, there is no indication that Dr. Hunt reviewed the Veteran's claims file prior to rendering his opinion, whereas both VA examiners expressly stated that they reviewed the claims file and relevant medical history prior to providing their opinions.  The VA examiners also conducted contemporaneous physical examinations of the Veteran in conjunction with their opinions.  In this regard, Dr. Hunt did not provide any clinical diagnoses relating the back and it is unclear from his letter if he otherwise examined/treated the Veteran for his service-connected right ankle sprain or for any alerted gait or ambulatory issues.  On the other hand, the August 2010 VA examiner's opinion was based, in part, on a physical examination of the Veteran and review of prior medical records showing that the Veteran did not have a severe enough limp/altered gait severe enough to cause back condition.  The fact that Dr. Hunt provided no accompanying clinical evidence of a diagnosed back condition, no specific findings related to the Veteran's gait, ambulation, or (service-connected) ankle, and no other relevant, Veteran-specific information, substantially diminishes the probative value of his opinion.  Moreover, while the August 2006 and August 2010 VA examiners specifically commented on the type of right ankle injury that the Veteran sustained during service (i.e., a sprain, as opposed to a fracture, etc) and the time elapsed between such injury and the onset of back problems, Dr. Hunt opinion simply refers to the condition as "a problem with his ankle from an old military injury."  There is no indication that Dr. Hunt was aware of the severity of the Veteran's service-connected right ankle injury or that he considered timing/onset of the back disability when rendering his opinion.  Without consideration of these pertinent factors, Dr. Hunt's opinion is not persuasive.  

Therefore, with consideration of the above, the Board finds that the VA medical examiners' opinions in 2006 and 2010 have substantially more probative weight than Dr. Hunt's July 2006 opinion.  The Board again observes that the most recent VA examiner's medical report provided a comprehensive presentation of the clinical picture, along with an informed analysis of the evidence backed by medical authority with a more reasoned articulation as to why there was no direct, proximate, or aggravation based relationship between the back disability and the service-connected ankle disability.  Again, with consideration of the above, the Board finds that the VA examiners' opinions have more probative weight than those of the private physician and the statements of the Veteran. The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of another physician. See Guerrieri v. Brown, 4 Vet. App. at 471-73.  In sum, the weight to be accorded the evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's current low back disability is proximately due to, or aggravated by the service-connected right ankle disability.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for a back disability as secondary to a service-connected right ankle disability is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A higher 10 percent rating for the right ankle disability is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to service connection for a low back disability as secondary to the service-connected right ankle sprain is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


